DETAILED ACTION
Claim 1-18 were subjected to restriction requirement mailed on 09/23/2021.
Applicant filed a response, and elected Group I, claims 1-13 and withdrew claims 14-18, with traverse on 11/16/2021.
Claims 1-18 are pending, and claims 14-18 are withdrawn after consideration.
Claims 1-13 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-13 in the reply filed on is acknowledged. 
Applicants primarily argue: “Applicant respectfully traverses the restriction because the claims are closely related so that search and examination of all claims does not present a serious burden.” (Remarks, page 2)
The examiner respectfully traverses as follows:
While applicant argues that the claims are closely related so that search and examination of all claims does not present a serious burden applicants have provided no evidence to support this position. Therefore, the examiner’s position remains that Group I and Group II have a separate status in the art for the reasons set forth on pages 2-3 of the Office Action mailed on 09/23/2021. Further, as set forth on page 2 of the Office Action mailed on 09/23/2021, the , drawn to a catalyst comprising a support and a plurality of metal carbide nanoclusters, classified in B01J 27/22.
Given Applicants have not traversed why none of the reasons given above and on page 2 of the restriction requirement mailed on 09/23/2021 would not be proper, and given that Applicants have not traversed the Examiner’s explanation of all the inventions I to II being independent or distinct for the reasons set forth on pages 2 of the restriction requirement mailed 9/23/2021, the restriction is proper.
The restriction requirement is still deemed proper and is therefore made FINAL.
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected product, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 11/16/2021.

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62800662, filed 02/04/2019) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
IDS, received on 07/21/2020, page 2, lists the foreign patent document KR 1020110004726 A. It appears that there is a typo in the patent number. The examiner interprets 

Claim Objections
Claims 1-2 and 4 are objected to because of the following informalities:  
Claim 1, line 2, recites the term “of metal precursor”. It is suggested to amend the term to “of a metal precursor”.
Claim 1, line 6, recites “a catalyst”. To ensure proper antecedent basis and clarity, it is suggested to amend “a catalyst” to “the catalyst”.
Claim 1, line 6, recites the term “an encapsulated metal nanocluster”. It is suggested to amend the term to “multiple encapsulated metal nanoclusters”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1, line 2, recites the broad recitation metal precursor, and the claim also recites preferably metal nitrate, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding dependent claims 2-13, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim 1, line 6, recites the term “the dry product”. However, it is unclear what the term refers to, i.e., the dry product obtained after drying; or the dry product obtained after calcination. The examiner interprets the term refers to the dry product obtained after calcination based on specification (page 13, lines 1-2). Clarification is requested.

Claim 2, line 1, recites the limitation “the step of activating”. There is insufficient antecedent basis for this limitation in the claim. The examiner interprets “the step of activating” refers to “a step of activating”. Interpretation is speculative. Clarification is requested.

Claim 2, line 2, recites the term “the catalyst”. It is unclear what the terms refers to, i.e., the catalyst from claim 1 after reducing, or the catalyst after activation in claim 2. The examiner 

Claim 3 recites “the metal”. There is insufficient antecedent basis for this limitation in the claim. The examiner interprets “the metal” refers to “a metal component of multiple encapsulated metal nanoclusters”. Interpretation is speculative. Clarification is requested.

Claim 4, line 1, recites the limitation “the step of cooling”. There is insufficient antecedent basis for this limitation in the claim. The examiner interprets “the step of cooling” refers to “a step of cooling”. Interpretation is speculative. Clarification is requested.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3, recites the broad recitation a transition metal, and the claim also recites preferably platinum, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 4, lines 1-2, recite “the step of cooling the dry product in a hydrogen atmosphere”. It is unclear what the term “the dry product” is referred to, i.e., the dry product after drying, or the dry product after calcination, or the dry product after reducing. The examiner interprets the 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6, recites the broad recitation between 300-800°C, and the claim also recites preferably at 550°C, which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6, recites the broad recitation a certain time period, and the claim also recites preferably 0.5 to 24 hours, more preferably four hours, which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8, recites the broad recitation between 300-800°C, and the claim also recites preferably at 630 °C, which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8, recites the broad recitation a certain period, and the claim also recites preferably 0.5 to 24 hours, more preferably one hour, which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question 

Claim 9, line 2, recites the limitation “the ethane activation”. There is insufficient antecedent basis for this limitation in the claims. The examiner interprets the limitation should be “an ethane activation’. Clarification is requested. 

Claim 13, line 3, recites “preferably ethane”. The phrase “preferably” renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention. See MPEP 2173.05 (d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lauritzen et al., US 8,946,107 B2 (provided in IDS received on 03/03/2020), in view of Wang et al., In situ encapsulation of platinum cluster within H-ZSM-5 zeolite for highly stable benzene methylation catalysis, Catal. Sci. Technol., 2017, 7, 6140 (Wang).
Regarding claims 1, 5-6 and 8, Lauritzen discloses metals were deposited on 25-50 gram samples of calcined ZSM-5 powder substrate by first combining appropriate amounts of stock solutions of tetraammine platinum nitrate and ammonium ferric oxalate, diluting this mixture with deionized water to a volume just sufficient to fill the pores of the substrate, and impregnating the substrate with this solution at room temperature and atmospheric pressure. Impregnated samples were aged at room temperature for 2-3 hours and then dried overnight at 100°C (column 6, lines 28-36); prior to performance testing, all catalyst charges were pretreated in situ at atmospheric pressure as follows: (a) calcination with air at 60 liters per hour (L/hr), °C in 12 hrs, held at 510°C for 4-8 hrs, then further increased from 510 to 630°C in 1 hr, then held at 630°C for 30 min; (b) nitrogen purge at 60 L/hr, 630°C for 20 min; (c) reduction with hydrogen at 60 L/hr, 630°C for 30 min (column 6, lines 61-67).
Lauritzen does not explicitly disclose to form a catalyst comprising an encapsulated metal nanocluster within the support and/or binder.
With respect to the difference, Wang teaches Pt@ZSM-5 catalysts synthesized using in situ hydrothermal synthesis techniques (page 6140, Abstract, line 5). Wang further teaches high dispersion of Pt particles within the ZSM-5 nanocrystals, the confinement within the ZSM-5 crystals (page 6140, Abstract, lines 7-8 and 10); and Pt average particle size of 1.9 nm for Pt@ZSM-5 (page 6143, Table 1).
As Wang expressly teaches, the smaller particles on the Pt@ZSM-5 catalyst demonstrate that metallic Pt is more stable and the dispersion is relatively higher (page 6143, bottom of right column), and owing to the high dispersion of Pt particles in the ZSM-5 nanocrystals, the as-synthesized Pt@ZSM-5 showed a higher activity and better anti-coking performance (page 6149, right column, Conclusion, lines 4-6).
Wang is analogous art as Wang is drawn to Pt on ZSM-5. 
In light of the motivation of having smaller particle size and higher dispersion of Pt taught by Wang, it therefore would be obvious to a person of ordinary skill in the art to use in situ hydrothermal synthesis technique in Lauritzen’s method to obtain nanosized Pt confined within the ZSM-5 crystals, in order to improve catalyst activity and anti-coking performance, and thereby arrive at the claimed invention.
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 4, as applied to claim 1, Lauritzen discloses at the end of the pretreatment (i.e., reduction with hydrogen), 100% ethane feed was introduced (column 7, line 3). Lauritzen in view of Wang does not explicitly disclose further comprising the step of cooling the dry product in a hydrogen atmosphere. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that when the catalyst of Lauritzen is not immediately used for catalytic reaction, the catalyst can be cooled following the reduction step in hydrogen until it is ready to be used for catalytic reaction, and thereby arrive at the claimed invention.

Regarding claim 7, as applied to claim 1, Lauritzen further discloses said catalyst comprising 0.005 to 0.1 wt% platinum (i.e., 50-1000 ppm platinum) (column 3, lines 15-16). It would be obvious for a person of ordinary skill in the art to select the claimed range through prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 10, as applied to claim 1, Lauritzen further discloses said catalyst comprises a binder, preferably selected from silica, alumina and mixtures thereof (column 3, lines 30-31).

Claims 2-3, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lauritzen and Wang as applied to claim 1 above, and further in view of Babar et al., Interaction of a carbon atom on small platinum clusters and is effects on hydrogen binding, Chemical Physics Letters, 2013, 560, 42-48 (Babar) (provided in IDS received on 07/21/2020) and Jana, US2016/01212314 A1 (provided in IDS received on 07/21/2020).
Regarding claims 2-3, as applied to claim 1, Lauritzen in view of Wang teaches the catalyst comprises multiple encapsulated metal nanoclusters. However, Lauritzen in view of Wang does not explicitly disclose further comprising the step of activating the catalyst in an atmosphere comprising at least one carbon-containing molecule.
With respect to the difference, Babar teaches interaction of a C atom on small Pt clusters (Abstract, line 1) and the catalytic behavior of small Pt clusters (page 42, right column, lines 1-2). Babar further discloses that the electronic structure suggests strong mixing between the states of the platinum clusters and C atoms in the adsorption which results in the formation of strong Pt-C covalent bond (i.e., platinum carbide nanoclusters) (page 47, left column, Conclusion, lines 
As Babar expressly teaches, small addition of C could even improve the catalytic behavior of small Pt clusters (page 42, right column, lines 1-2) and the adsorption energy of and H atom on PtnC clusters increases as compared to the value for pure Pt clusters and this should be important for reactivity on small clusters (page 47, left column, Conclusions, lines 10-13).
However, Babar does not explicitly teach the source of C atoms.
With respect to the source of C atoms, Jana teaches a method for producing a zeolite catalyst useful for aromatization of a lower alkane ([0009]). Jana further teaches contacting zeolite catalyst precursor with a pre-carburizing (i.e., converting a compound to carbide) gas stream comprising a lower alkane and 50-90% of an inert diluent gas ([0011], lines 1-3), preferably, the “lower alkane” is methane, ethane or a mixture thereof ([0013], lines 6-8).
Both Babar and Jana are analogous art, as Babar is drawn to the catalytic behavior of small Pt clusters and Jana is drawn to a zeolite catalyst.
In light of the motivation of addition of C and formation of strong Pt-C covalent bond (i.e., platinum carbide nanoclusters) as taught by Babar, it therefore would be obvious to a person of ordinary skill in the art to modify the catalyst preparation method of Lauritzen in view of Wang, to activate the catalyst in an atmosphere of ethane, as taught by Jana, in order to improve catalyst reactivity, and thereby arrive at the claimed invention.

Regarding claim 9, as applied to claim 1, Jana teaches step 1: exposed to the following moisture-free N2 at 100°C for 0.25 hr (i.e., the dry product is purged with an inert gas). 
2 atmosphere to ethane and inert gas.
Jana further teaches contacting the provided zeolite catalyst precursor with a pre-carburizing gas stream comprising a lower alkane and 50-90 mole-% of an inert diluent gas at a temperature that is gradually increased from 20-250° C. to the temperature useful for aromatization and keeping the temperature constant for 0-60 minutes at the temperature useful for aromatization ([0011]), and e.g., the temperature useful for aromatization (750°C).
Jana does not explicitly teach “cooled to 100°C in ethane flow, and further cooled to room temperature in an inert atmosphere”. However, absent showing of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that when the catalyst of Lauritzen in view of Wang, Babar and Jana, is not immediately used for catalytic reaction, the catalyst can be cooled after ethane activation, while maintaining ethane flow, to a given temperature, including the presently claimed, and switch to inert gas while further cooled to room temperature.

Regarding claim 11-13, as applied to claim 2, Wang teaches high dispersion of Pt particles within the ZSM-5 nanocrystals, the confinement within the ZSM-5 crystals (page 6140, Abstract, lines 7-8 and 10); and Pt average particle size of 1.9 nm (i.e., close to 1 nm) and Pt dispersion of 58% for Pt@ZSM-5 (page 6143, Table 1); and Jana teaches the “lower alkane” is methane, ethane or a mixture thereof ([0013], lines 6-8).

However, as Wang expressly teaches, the smaller particles on the Pt@ZSM-5 catalyst demonstrate that metallic Pt is more stable and the dispersion is relatively higher (page 6143, bottom of right column), and owing to the high dispersion of Pt particles in the ZSM-5 nanocrystals, the as-synthesized Pt@ZSM-5 showed a higher activity and better anti-coking performance (page 6149, right column, Conclusion, lines 4-6).
It therefore would be obvious to a person of ordinary skill in the art to optimize the catalyst preparation method of Lauritzen in view of Wang, to achieve higher Pt dispersion, including the presently claimed, and thereby arrive at the claimed invention. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05 I.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732